Supplemental opinion on rehearing. Overruled.
Per Curiam.
— In submitting the case to the jury the court said nothing about the question of interest on the damages which might be allowed, although the petition prayed that interest be allowed. After the verdict, which was. a general one, the plaintiff moved that interest, be allowed on the amount of the verdict, and the court added thereto the sum of $98, which represented interest at the rate of 6 percent from July 1, 1905, to the date of the verdict.
*1246. Unliquidated It is the settled law in this State that interest maybe allowed on unliquidated claims wherever it appears that the damage was complete at a particular time, and.in such cases it is right to instruct that interest may be allowed. Black v. M. & St. L. R. R. Co., 122 Iowa, 32; Hollingsworth v. Railroad Co., 63 Iowa, 447. In this case the petition was filed August 1, 1905, and the trial had in November, 1906. The evidence showed without question that the pillars or ribs of coal were removed from the mine in 1904, and that the soil begun to settle soon thereafter. The court instructed that the measure of the plaintiff’s. damage was the difference between the value of the premises immediately before the defendant commenced to mine and remove the coal and such value immediately thereafter, and the time covered by the witnesses in their estimate of such damage was limited generally to the 1st of January, 1905.
The time of the injury being thus definitely fixed, plaintiff was entitled to interest on the actual amount of damage found; and, unless it can be said that the jury allowed interest in fixing the amount of its verdict, there was no error in adding it to the verdict. It was then merely a matter of computation, and the court could do that as well as the jury. The court having instructed that the plaintiff could only recover the difference in the value of the land before and after the injury, it will not be presumed that the jury disregarded the instruction and allowed interest. Hollingsworth v. Railway Co., supra.
There was no error in the action of the court; and the petition for a rehearing is overruled.